Exhibit 10.35

 

DITECH COMMUNICATIONS CORPORATION

 

NONSTATUTORY STOCK OPTION

 

(1999 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN)

 

[Name of optionholder], Optionholder:

 

DITECH COMMUNICATIONS CORPORATION (the “Company”), pursuant to its 1999
Non-Employee Directors’ Stock Option Plan (the “Plan”) has on [date of grant]
granted to you, the optionholder named above, an option to purchase shares of
the common stock of the Company (“Common Stock”).  This option is not intended
to qualify and will not be treated as an “incentive stock option” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

The grant hereunder is in connection with and in furtherance of the Company’s
compensatory benefit plan for participation of the Company’s Non-Employee
Directors (as defined in the Plan).

 

The details of your option are as follows:

 

1.             The total number of shares of Common Stock subject to this option
is [number of shares].  Subject to the limitations contained herein, this option
shall be exercisable in accordance with the Plan.

 

2.             The exercise price of this option is [exercise price] per share,
being the Fair Market Value (as defined in the Plan) of the Common Stock on the
date of grant of this option.

 

3.             This option is fully vest and may be exercised, as specified in
the Plan, by delivering a notice of exercise (in a form designated by the
Company) together with the exercise price to the Secretary of the Company, or to
such other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require pursuant
to Section 10 of the Plan.  This option may not be exercised for any number of
shares that would require the issuance of anything other than whole shares.

 

By exercising this option you agree that the Company may require you to enter an
arrangement providing for the cash payment by you to the Company of any tax
withholding obligation of the Company arising by reason of the exercise of this
option.

 

4.             Any notices provided for in this option or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the address
specified below or at such other address as you hereafter designate by written
notice to the Company.

 

--------------------------------------------------------------------------------


 

5.             This option is subject to all the provisions of the Plan, a copy
of which is attached hereto and its provisions are hereby made a part of this
option, including without limitation the provisions of Section 7 of the Plan
relating to option provisions, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  In the event of any conflict between the
provisions of this option and those of the Plan, the provisions of the Plan
shall control.

 

Dated the [date of agreement]

 

 

Very truly yours,

 

 

 

DITECH COMMUNICATIONS CORPORATION

 

 

 

 

 

By:

 

 

 

William Tamblyn

 

 

Duly authorized on behalf
of the Board of Directors

 

ATTACHMENTS:

 

1999 Non-Employee Directors’ Stock Option Plan

 

--------------------------------------------------------------------------------


 

The undersigned:

 

(a)           Acknowledges receipt of the foregoing option and the attachments
referenced therein and understands that all rights and liabilities with respect
to this option are set forth in the option and the Plan;

 

(b)           Acknowledges that as of the date of grant of this option, it sets
forth the entire understanding between the undersigned optionholder and the
Company and its affiliates regarding the acquisition of stock in the Company and
supersedes all prior oral and written agreements on that subject with the
exception of (i) the options previously granted and delivered to the undersigned
under stock options plans of the Company, and (ii) the following agreements
only:

 

NONE

 

 

 

(Initial)

 

 

 

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

 

OPTIONHOLDER

 

 

 

[name of option holder]

 

Address

 

 

 

[address of optionholder]

 

--------------------------------------------------------------------------------